Citation Nr: 1140483	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-23 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for depressive disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a left knee disorder, including arthritis.

4.  Entitlement to service connection for a back disorder, including arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had active military service from March 1983 to February 1987.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from rating decisions issued in January 1988 and January 2009 by the RO.  

By a rating action in January 1988, the RO denied service connection for a bilateral knee disorder and a back disorder.  Thereafter, the Veteran submitted a timely notice of disagreement (NOD) with the January 1988 rating decision.  This was done in February 1988.  The RO did not, however, provide the Veteran with a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238, 240-41(1999) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a SOC).  Instead, the RO issued a January 2009 rating decision which determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for a back disorder and a left knee disorder.  (In March 1988, the RO granted service connection for a right knee disorder).  Nevertheless, because the RO did not provide the Veteran with a SOC following her February 1988 NOD, the Board finds the Veteran's claim has been open since then.  

The January 2009 rating decision also denied service connection for a left hip disorder and depressive disorder, both claimed as secondary to the service-connected right knee disorder.  

On September 19, 2011, the Veteran appeared at the St. Paul RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran does not have a depressive disorder that is attributable to military service or was caused or made worse by a service-connected right knee disorder.  

2.  The Veteran does not have a left hip disorder.  

3.  The Veteran does not have a left knee disability that is attributable to military service or was caused or made worse by a service-connected right knee disorder.  

4.  A back disorder was not manifested in service; arthritis of the lumbar spine was not manifested in the first post-service year; a back disorder is not attributable to the Veteran's period of military service.  

5.  A chronic back disorder has not been caused or made worse by a service-connected right knee disorder.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a depressive disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

2.  The Veteran does not have a left hip disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

3.  The Veteran does not have a left knee disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  

4.  The Veteran does not have a back disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in October 2008 from the RO to the Veteran.  An additional letter was issued in March 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claims decided herein and of her and VA's respective duties for obtaining evidence.  The Board finds that the content of those letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  She was provided an opportunity at that time to submit additional evidence.  

It also appears that all obtainable evidence identified by the Veteran relative to the claims decided by this decision has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of these claims. It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of her claims, and to respond to VA notices.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the service connection issues.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Background

The records show that the Veteran entered active duty in March 1983.  An enlistment examination, dated in March 1982, was negative for any complaints or findings of a left knee disorder, left hip disorder, back disorder, or depression.  The service treatment records (STRs) indicate that the Veteran was seen in October 1984 with complaints of throbbing pain in the rhomboid area bilaterally, radiating into the cervical spine.  The assessment was pain with active range of motion.  In May 1985, the Veteran was seen with complaints of being depressed most of the time, especially right before her menstruation.  The Veteran was again seen in the psychiatric clinic in August 1985 with complaints of decreased concentration, sleep disturbance, dysphoric mood, and difficulty coping with problems.  The impression was depressive episode of 21/2 weeks duration.  A May 1986 treatment report indicated that the Veteran was seen for follow up for bilateral patellofemoral syndrome, right greater than left.  The Veteran was diagnosed with medial meniscus tear in the right knee in October 1986.  On the occasion of the separation examination in January 1987, clinical evaluation of the lower extremities and the spine was normal; a psychiatric examination was noted as normal.  

The Veteran's initial claim for service connection (VA Form 21-526) for a back disorder and knee disorders was received in May 1987.  

On a VA examination in July 1987, the Veteran complained of continuous pain in both knees.  It was noted that the Veteran had arthroscopic surgery in the right knee in October 1986; postoperative reports indicated that there was a small tear of the medial semilunar cartilage, and a grade I tear of the anterior cruciate ligament.  The Veteran denied having had low back pain at anytime.  Following an evaluation, the impression was bilateral knee pain, postoperative right with reported first degree tear of the anterior cruciate ligament and hypermobile medial meniscus.  It was noted that the Veteran denied having had low back pain, and the examination of the back was within normal limits.  

By a rating action in March 1988, the RO granted service connection for status post tear of anterior cruciate ligament and hypermobile medial meniscus of the right knee.  

In a statement in support of claim (VA Form 21-4138) dated in September 2008, the Veteran requested service connection for a left hip disorder, left knee disorder mental health disorder and back disorder, all claimed as secondary to her service-connected right knee disorder.  

In conjunction with her claim, the Veteran was afforded a VA examination in December 2008.  At that time, the Veteran indicated that she worked a few jobs before military service; she joined the Navy "to escape" that work environment.  The Veteran indicated that she was sexually molested by her uncle over a period of 11 months when she was 14; she reportedly told her mother, but she refused to tell her father for fear of losing custody of the children.  The Veteran indicated that she was diagnosed with epilepsy about a year ago; she also has partial seizures, presumably due to a car accident in 1989, after which she experienced a three-day coma.  She reported receiving first mental health treatment in 1996 for depression; she was diagnosed with seasonal affective disorder and treated with light therapy.  The Veteran reported feeling depressed about once per week, unless she talks to her ex-husband.  Following a mental status examination, the Veteran was diagnosed with depressive disorder, not otherwise specified (NOS), with seasonal pattern; cognitive disorder, NOS, due to brain injury, provisional.  The examiner stated that the Veteran's current depression/anxiety was less likely than not caused by or a result of her knee condition.  The examiner noted that the Veteran was treated for depression about 1996, and was diagnosed with seasonal affective disorder, which was treated with light therapy.  Overall, he concluded that the Veteran did not report significant depression or anxiety symptoms that can be attributed to her knee or back condition over and above the baseline levels of anxiety or depression she has for other reasons.  

The Veteran was also afforded a VA joints examination in December 2008.  At that time, she denied any problems with the left knee in service.  She reported that her left knee started bothering her about 2 years ago when she started having increasing problems with her right hip and knee.  The Veteran complained of intermittent moderate throbbing pain in the joint line and below the patella that can last all day and is increased with activity, with a rheumatoid arthritis flare or with walking.  It was noted that the Veteran was not getting care regarding her left knee.  The Veteran denied any left hip problems during service.  She stated that her left hip has bothered her for the last 2 years; she has had no injury.  The Veteran noted that her left hip started bothering her when her right hip was flaring up.  The Veteran reported mild to moderate burning intermittent pain in the area of the groin, greater trochanter, and around her back, which was made worse with standing, prolonged sitting, walking, and moving.  The Veteran also denied any back problems in service.  She stated that her back had been bothering her for about one year.  The Veteran reported being in an automobile accident in 1989, during which she sustained injuries to the lower vertebrae and her right hip was dislocated.  At the time of the injury, she had pain from her back, right hip to her knee and foot.  

The examiner noted that the Veteran came to the appointment in a wheelchair.  It was noted that the Veteran has rheumatoid arthritis and she has flare-ups related to spasm only, which happen about two days per week.  X-ray study of the left knee revealed degenerative changes predominantly in the lateral and patellar compartments.  X-ray study also revealed minimal degenerative changes in the lumbar spine.  X-ray study of the left hip was negative.  The pertinent diagnoses were patellofemoral syndrome in the left knee with degenerative joint disease, lumbar spine status-post traumatic injury with degenerative joint disease, and no clinical objective evidence of disease or injury in the left hip.  The examiner stated that the Veteran's left knee disorder was not caused by or the result of the Veteran's right knee disorder.  He also concluded that the Veteran's lumbar spine was not caused by or the result of the Veteran's right knee disorder.  The examiner explained that the Veteran's current lumbar spine disorder was more likely related to the traumatic injury and the abnormal gait caused by her right hip fracture with multiple replacements and leg length discrepancy than the right knee problem.  

Received in April 2009 were private treatment reports dated from Cloquet Community Hospital (CCH) and Raiter Clinic dated from September 2004 through October 2008.  These records show that the Veteran received ongoing clinical evaluation and treatment for chronic back and right hip disorders.  These records indicate that the Veteran sustained those disabilities as a result of a car accident in 1989.  During her initial evaluation at CCH in October 2005, the Veteran complained of insidious onset of low back pain after getting out of bed about a week earlier.  The Veteran reported having had chronic intermittent low back pain since a motor vehicle accident in 1998; it was noted that she suffered multiple injuries in that accident, including a head injury and trauma to her hip which resulted in having 4 different hip replacements.  She has been told that she has 2 vertebrae that were crushed together as a result of the accident.  The assessment was acute central lumbosacral pain of undetermined cause.  An MRI report dated in November 2005 reported a history of back pain due to MVA on December 9, 1989.  

Of record is a statement from Dr. S. Joseph Davis, dated in June 2010, wherein he noted that the Veteran had developed degenerative joint disease in the right knee as a result of the in-service injury.  He noted that the Veteran's mobility was going to be significantly impaired by the changes in her right knee.  Dr. Davis stated that, it was because of the requirement that she rely more heavily for strength-type activities on the left side that he would not be one bit surprised by the development of increased pain and arthritis to the opposite lower extremity.  Dr. Davis stated that he cannot speak to the depression disorder that was mentioned, though otherwise apparent, he could imagine how immobility would add to situational depression.  

In January 2011, the Veteran's claims folder was referred to a VA examiner for review and an opinion regarding the nature and etiology of the left knee disorder.  The examiner reported a diagnosis of left knee patellofemoral syndrome with degenerative joint disease.  The examiner stated that the Veteran's left knee disorder was not caused by or the result of her right knee condition.  He explained that the Veteran served in the military and does have a right knee condition; however, he noted that she had an intervening incident with right hip fracture which caused a very abnormal gait and leg length discrepancy.  The examiner further noted that the abnormal gait and length discrepancy was putting unusual and abnormal forces on her left side.  Therefore the patellofemoral syndrome with degenerative joint disease was not caused by or the result of the right knee condition.  In an addendum to the above opinion, dated in February 2011, the VA examiner stated that the Veteran's current left knee disorder was not at least as likely as not a result of military service.  The examiner noted that the Veteran reported symptoms that began only 2 years prior to the December 2008 examination and not from military service.  The examiner concluded that there was no link between the current left knee disorder and an injury that occurred 30 years ago.  

At a personal hearing in September 2011, the Veteran testified that she complained of low back pain when she fell and injured her right knee in service.  The Veteran indicated that she has had problems with her back since military service; she stated that the pain has caused her to be depressed.  The Veteran reported that she has been diagnosed with arthritis that affects all of her joints; she noted that her primary care physician has indicated that she has rheumatoid arthritis.  The Veteran noted that she was in a car accident in December 1989 during which she injured her right hip.  She noted that soon after the accident, she began having problems with her left hip.  The Veteran reported that she was limping before the accident due to her right knee problems.  The Veteran also reported that she has had chronic problems with depression since service due to her joint pains.  

III.  Analysis

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish service connection for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362(2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448(1995).  

The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


A.  Depressive Disorder

After having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for a depressive disorder.  

The Board notes that while the service treatment records show that the Veteran had an episode of depression in service in August 1985, the remainder of the STRs is negative for any chronic psychiatric disorder, including depressive disorder.  Post-service medical evidence reflects that the Veteran has been diagnosed with a depressive disorder.  There are conflicting medical opinions as to the etiology of the Veteran's depressive disorder.  Significantly, the December 2008 VA examiner, concluded, after reviewing the claims file and examining the Veteran, that the Veteran's current depression/anxiety was less likely as not caused by or a result of her right knee condition.  The examiner noted that the Veteran was treated for depression about 1996, and was diagnosed with seasonal affective disorder, which was treated with light therapy.  Overall, he concluded that the Veteran did not report significant depression or anxiety symptoms that can be attributed to her knee or back condition over and above the baseline levels of anxiety or depression she has for other reasons.  

In contrast, in a statement dated in June 2010, Dr. Davis stated that he could not speak to the depression disorder, but he could imagine how immobility would add to the situational depression.  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 467(1993); Sklar v. Brown, 5 Vet. App. 140(1993).  The Court has held, for example, that a post-service reference to injuries sustained in service, without a review of service medical records, might be given less weight than an opinion that takes into account the service record.  Grover v. West, 12 Vet. App. 109, 112(1999).  A medical opinion based upon speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187(1999).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the claimant's history, and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9(2000).  Further, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180(1995).  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461(1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348(1998).  

After weighing the medical evidence, the Board finds the December 2008 VA medical opinion to be more probative than the June 2010 statement from Dr. Davis.  Significantly, there is no indication in June 2010 statement that Dr. Davis reviewed the Veteran's claims folder or even examined the Veteran.  In fact, Dr. Davis specifically noted that he had not seen the Veteran for her knee condition, and he further stated that he could not speak to the depression disorder.  

Overall, the VA opinion, which is based upon interview of the Veteran, review of the claims folder, and provides a rationale for the conclusions reached which are in substantial agreement, provides strong probative evidence against this claim.  This opinion outweighs the conclusory and somewhat equivocal statement from Dr. Davis, which does not provide any rationale or findings supporting the suggested link between the right knee disorder and her depressive disorder.  

The Veteran has repeatedly contended that her depression was caused or aggravated by the pain of her service-connected right knee disorder.  Though the Veteran may attest to symptoms she has experienced, she is not competent to opine on the diagnosis or etiology of her disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93(1993).  As a lay person, the Veteran simply does not have the necessary medical training and/or expertise to make a diagnosis or determine the cause of her depression.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95(1992).  

The Board concludes that the most probative evidence of record does not link the Veteran's depression to military service or to her service-connected right knee disorder either by way of direct causation or by aggravation.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519(1996).  Accordingly, the Board concludes that service connection for a depressive disorder is not warranted.  

B.  Left Hip Disorder

The Veteran contends that she has a left hip disorder that is the result of her active military service.  Alternatively, the Veteran contends that she has a left hip disorder that was caused or aggravated by her service-connected right knee disorder.  Thus, she believes that service connection is warranted on either a direct or secondary basis.  

The threshold matter that must be addressed here (as with any claim for service connection, whether direct or secondary) is whether the Veteran has the disability for which service connection is sought.  After review of the pertinent evidence of record, the Board finds that the competent evidence of record does not establish a current diagnosis of a left hip disorder.  Significantly, the STRs do not include any mention of, complaints of, treatment for, or diagnosis of a left hip disorder.  In addition, the record is devoid of any competent evidence indicating or suggesting that the Veteran has or has had a diagnosed left hip disability.  In fact, during the December 2008 VA examination, the Veteran denied any left hip problems during service.  She stated that her left hip has bothering her for the previous 2 years.  She had had no injury.  The Veteran noted that her left hip started bothering her when her right hip was flaring up.  Following a VA examination, the VA examiner stated that there was no clinical objective evidence of disease or injury in the left hip.  Moreover, the Veteran has not submitted any competent evidence supporting the claim that she has a left hip disorder; nor has she identified any provider whose records might show such disability.  Her own lay assertions that she has such disability are not competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495(1992).  

Without competent medical evidence confirming that the Veteran has a current diagnosis of a left hip disability, she has no valid claim.  See, e.g., Brammer, Degmetich, supra; Wamhoff v. Brown, 8 Vet. App. 517, 521(1996).  See also Mercado-Martinez v. West, 11 Vet. App. 415, 419(1998) ("In order for service connection for a particular disability to be granted, a claimant must establish that he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service."  citing Cuevas v. Principi, 3 Vet. App. 542, 548(1992).)  Thus, service connection for a left hip disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Ortiz v. Principi, 274 F.3d 1361, 1365(Fed. Cir. 2001).  

The only evidence in support of the Veteran's claim is her own statement.  The Veteran can attest to factual matters of which she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  However, as a lay person, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124(1998); Routen v. West, 142 F.3d. 1434(Fed. Cir. 1998).  

C.  Left Knee Disorder

After review of the evidentiary record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The Board acknowledges that the STRs suggest that the Veteran may have received treatment for a left knee disorder in May 1986; the records reflect an assessment of patellofemoral syndrome right greater than left.  However, no left knee disorder was reported at the time of the Veteran's discharge examination in January 1987; clinical evaluation of the knees was normal.  On the occasion of her initial VA examination in July 1987, while the examiner reported bilateral knee pain, no objective left knee disorder was found.  The first clinical documentation of the onset of a left knee disorder is in December 2008, some 21 years after service separation.  

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330(Fed. Cir. 2000).  In addition, there is no evidence that any arthritis of the left knee was manifested during the one-year presumptive period after separation from active military service.  Further, there is no radiographic evidence of arthritis during service or within the year following her discharge.  

Moreover, the competent evidence of record has not attributed the Veteran's left knee disorder to her period of military service.  The Veteran's post-service records are silent as to a left knee disorder until she was involved in a car accident in December 1989.  Indeed, during a VA joints examination in December 2008, the Veteran reported that she began experiencing left knee symptoms two years prior to the examination, namely in 2006.  Following the examination, the VA examiner concluded that the Veteran's left knee disorder is not caused by or the result of the Veteran's right knee disorder.  Subsequently, in February 2011, the VA examiner reviewed the Veteran's STRs and prior examination and concluded that the VA examiner stated that the Veteran's current left knee disorder is not at least as likely as not a result of military service.  The examiner noted that the Veteran reported symptoms that began only 2 years prior to the December 2008 examination and not from military service.  The examiner concluded that there was no link between the current left knee disorder and an injury that occurred 30 years earlier.  

As for the Veteran's statements and testimony, relating her current left knee disorder to service, although the Veteran is competent to describe symptoms pertaining to her claimed disability, whereas here, the question involved is one of medical causation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  While the Veteran is competent to say she experienced left knee symptoms since service, only a qualified expert is competent to say that the symptoms are attributable to what happened in service.  

As the most probative evidence of record clearly indicates that the Veteran did not incur a chronic left knee disorder in service or as a result of the service-connected right knee disorder, the claim of entitlement to service connection for a left knee disorder is denied.  The preponderance of the evidence is against the claim.  

Although the Veteran attributes her left knee disorder to her service-connected right knee disorder, the Board may discount lay evidence when appropriate.  While the Veteran can attest to factual matters of which she has first-hand knowledge, e.g., difficulty hearing, neither he nor any lay affiant is capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186(1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404(1998).  There is no evidence showing, and the Veteran does not assert, that she has medical training to provide competent medical evidence as to the etiology of the left knee disorder.  Here, the Board finds her assertions to be of less value than the contemporaneous records during service and the December 2008 and February 2011 VA examiner's opinions.  While the evidence of record shows that the Veteran has a left knee disorder, including degenerative joint disease, the Board finds that the more convincing evidence shows that her disability is not attributable to, or made worse by, her service-connected right knee disorder.  

Put simply, the evidence does not establish that the Veteran had a chronic left knee disorder during active service or that a current left knee disorder is otherwise related to active service.  Also, the evidence shows no relationship between a left knee disorder and service-connected right knee disorder.  There is no competent proof of causation and no proof of aggravation.  Hence, a left knee disorder is not proximately due to or the result of a service-connected disease or injury.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  Service connection for a left knee disorder is denied.  

D.  Back Disorder

After review of the evidentiary record, the Board finds that service connection is not warranted for a back disorder.  While the STRs reflect that the Veteran complained of a low back pain in service, the STRs are completely silent with respect to any chronic back disorder.  At the time of her separation examination, in January 1987, clinical evaluation of the spine was normal.  The first clinical documentation of a chronic back disorder is in October 2005, some 18 years after service separation.  As with the analysis regarding the left knee claim, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330(Fed. Cir. 2000).  In addition, there is no evidence that any arthritis of the lumbar spine was manifested during the applicable one-year presumptive period after separation from active military service.  Further, there is no radiographic evidence of arthritis during service or within the year following her discharge.  

In addition, while the Veteran has a current diagnosis of arthritis, there is no competent evidence indicating that there is a relationship between the Veteran's current back disorder and active service.  The Veteran has not submitted any competent evidence of a nexus to service.  Her assertion of back pain since service is unsupported by the record.  In fact, the available record strongly suggests that she had no back problems at separation or until the post-service motor vehicle accident, which leads the Board to conclude that her statements regarding continuity of symptoms are not credible.  Therefore, the Board finds that there is no competent evidence that the Veteran's back disorder, including arthritis, was incurred in or aggravated by service and service connection on a direct basis is denied.  

The preponderance of the evidence is also against a finding of service connection for a back disorder on a secondary basis.  The Veteran has argued that her back disorder was caused by her service-connected right knee disorder.  However, a review of the evidence of record reveals that there is no competent evidence of a relationship between the Veteran's degenerative arthritis of the lumbar spine and her service connected right knee disorder.  Specifically, following the VA examination in December 2008, the VA examiner reviewed the medical records, examined the Veteran, and offered his opinion that it was less than likely that the Veteran's lumbar spine disorder was related to service.  The examiner concluded that the Veteran's lumbar spine was not caused by or the result of her right knee disorder.  The examiner explained that the Veteran's current lumbar spine disorder was more likely related to the traumatic injury and the abnormal gait caused by her right hip fracture with multiple replacements and leg length discrepancy than the right knee problem.  This opinion is competent and stands uncontradicted by any other competent evidence of record.  

Additionally, because arthritis was not manifest in the first post-service year, a grant of service connection based on a presumption of service incurrence or aggravation is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

Given the evidence as outlined above, the Board finds that the only evidence in favor of the Veteran's claim is her own assertion that she believes her back disorder, including degenerative joint disease developed as a result of her service-connected right knee disorder.  Her opinion as to etiology, however, is insufficient to establish a relationship between the two disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495(1992) (Laypersons are not competent to offer medical opinions).  At this time, there is no competent evidence linking any degree of disability due to degenerative arthritis to a service-connected disease or injury.  Therefore, because the one medical opinion of record reflects that the Veteran's back disorder, including degenerative joint disease of the lumbar spine, was not caused by the service-connected right knee disorder and there is no competent evidence to refute the opinion, the Board must also deny service connection for a back disorder on a secondary basis.  

For the reasons and bases provided above, the evidence in this case preponderates against the Veteran's claim for service connection for a back disorder, including degenerative joint disease, on a direct, presumptive, or secondary basis.  See Degmetich v. Brown, 104 F.3d 1328(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353(Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107.  



ORDER

Service connection for depressive disorder is denied.  

Service connection for a left hip disorder is denied.  

Service connection for a left knee disorder, including arthritis, is denied.

Service connection for a back disorder, including arthritis, is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


